Citation Nr: 1324556	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  06-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri that denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for pancreatitis.

In October 2009, December 2010, and September 2012, the Board remanded this case for further development.  

The Veteran requested and was scheduled for a Board hearing in September 2009; however, he failed to report to his scheduled hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  This hearing request, therefore, is also deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d). 

The issue of entitlement to service connection for dental problems, to include as secondary to pancreatitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred pancreatitis in October 2002 as a result of an endoscopic retrograde cholangiopancreatography (ERCP) that was performed at a VA medical center (VAMC). 

In October 2009, the Board remanded the claim on appeal so that the Veteran's Social Security Administration (SSA) disability records could be obtained and so that ongoing treatment records could be obtained.  These records are contained in the claims file and in Virtual VA.

In December 2010, the Board remanded the claim so that a copy of a January 2005 CT scan could be added to the claims file and so that the Veteran could be scheduled for a VA examination.  The CT scan is contained in Virtual VA.  The Veteran was scheduled for a VA examination in April 2011; however, he failed to report to the examination.

As noted in the September 2012 Board remand, the claims file contains numerous returned mailings and it is not clear whether notice of the VA examination was mailed to the proper address.  In total, at the time of the September 2012 Board remand six different addresses were used to attempt to contact the Veteran.

"[I]t is the burden of the Veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  At the same time, "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address."  Id.  Likewise, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

As it was unclear if the Veteran received notice of his scheduled April 2011 VA examination, the Board remanded the claim in September 2012 so that he could be rescheduled for a VA examination.  In October 2012, a representative of the VA contacted the Veteran by telephone and confirmed his correct address.  The VA then sent the Veteran notice, to this correct address, that he would be scheduled for a VA examination.

In April 2013, the Veteran called the VA and canceled his pending VA examination.  He has not made any indication that he would report for a rescheduled examination.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

The RO/AMC then sent the Supplemental Statement of the Case (SSOC) to one of the old addresses, and it was returned to sender.  There is no evidence that the RO/AMC ever provided the SSOC to the correct address to the Veteran.  While the Veteran's representative received a copy of the SSOC and provided a statement on behalf of the Veteran, the Board must nevertheless remand to ensure compliance with the September 2012 directives by having a copy of his SSOC sent to the correct address with the appropriate amount of time provided for a response.  See Stegall v. West, 11 Vet. App. 268 (1998) ("where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Supplemental Statement of the Case to his most recent address of record.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



